                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


IN RE ROADRUNNER
TRANSPORTATION SYSTEMS INC.
STOCKHOLDER DERIVATIVE                                Case No. 17-cv-893-pp
LITIGATION,


  ORDER GRANTING JOINT MOTION TO EXTEND TIME TO RESPOND TO
       PLAINTIFF’S CONSOLIDATED COMPLAINT (DKT. NO. 54)


      The parties have filed a joint motion, asking the court to modify aspects

of its September 28, 2018 scheduling order. Dkt. No. 54. The motion indicated

that the parties have reached tentative agreement on most issues, and they ask

the court to extend certain deadlines so that they may continue to make

progress on the issues that remain.

      The court GRANTS the parties’ joint motion to modify the court’s

September 28, 2018 scheduling order. Dkt. No. 54. The court ORDERS the

following:

             a)   On or before November 7, 2018, the defendants shall file a

                  response to the consolidated complaint.

                  i.)      the plaintiffs shall file their response, if any, to the

                           defendants’ response to the consolidated complaint on

                           or before December 21, 2018;

                  ii.)     the defendants shall file their reply, if any, to the

                           plaintiffs’ response on or before January 22, 2019;



                                           1
     b)    The parties, jointly or otherwise, may move the court for

           further modification of this schedule should settlement

           discussions or other circumstances constituting.

Dated in Milwaukee, Wisconsin this 30th day of October, 2018.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             United States District Judge




                                2
